               Case 7:20-cv-05094-PMH Document 31 Filed 11/16/20 Page 1 of 4




Direct Dial: (845) 486-6892
E-mail: jlongcore@mccm.com


November 16, 2020

Via ECF and E-Mail
Hon. Analisa Torres
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom: 15D
New York, NY 10007-1312

Re:     Belsito Communications, Inc. d/b/a The Legal Advocate v.
        Torklaw d/b/a Accidentnews, Co., et al.
        Civil Action No: 1:20-cv-05094
        Our File No: 16954-1

Dear Judge Torres:

         Our office represents the plaintiff Belsito Communications Inc. d/b/a The Legal Advocate, in the
above referenced matter. This letter is being submitted in opposition to defendants’ pre-motion to
dismiss letter, in accordance with Your Honor’s Individual Practices Rule III.B.iii. Defendant’s letter
was submitted on Friday, November 6, 2020 and Wednesday, November 11, 2020 was a federal holiday.
Accordingly, this letter is being timely submitted within five (5) business of the filing of defendants’
letter and within one (1) business day of defendants’ e-mailing of said letter in accordance with Rule
III.B.iii.

        While Your Honor’s Individual Practices also provide, pursuant to Rule III.B.ii, that leave to
amend a complaint should be sought before the second exchange of letters under Rule III.B.iii it should
be noted that many deficiencies alleged in defendants’ Rule III.B.iii letter were not raised in defendants’
Rule III.B.ii letter. While plaintiff continues to believe that defendants’ motion to dismiss lacks merit,
upon review of these new allegations, and without admitting to the validity of any argument contained
within defendants’ Rule III.B.iii letter, plaintiff respectfully requests leave to amend the complaint,
either prior to or within 21 days after defendants’ submission of a motion to dismiss in accordance with
Rule III.B.iv.

        I.       Personal Jurisdiction

        As plaintiff noted in its Rule III.B.ii letter, it is well settled that parties can consent to personal
             Case 7:20-cv-05094-PMH Document 31 Filed 11/16/20 Page 2 of 4


jurisdiction through forum selection clauses. D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 103 (2d Cir.
2006). Here, defendants do not dispute that The Legal Advocate’s “Website Terms of Use,” contains a
valid forum selection clause which provides that users of The Legal Advocate website expressly agree to
“submit to the personal jurisdiction of and venue in the state and federal courts located in the State of
New York, in the judicial district that includes New Windsor, New York.” See Plaintiff’s Complaint,
Exhibit “A”, ¶ 18.

        The cases cited by defendants in an attempt to avoid the consequences of their actions simply do
not apply to the facts at issue in this case. Critically, those cases concern unsophisticated users who may
be unlikely to read a website’s terms of use unless expressly prompted to do so. In contrast, the
defendants in this action are sophisticated parties with legal expertise and experience in website
management. Under these circumstances, the subject forum selection clause was reasonably
communicated to the defendants, and the defendants have consented to personal jurisdiction in the
Southern District of New York. See Int’l Council of Shopping Ctrs., Inc. v. Info Quarter, LLC, 17-cv-
5526 (AJN), 2018 U.S. Dist. LEXIS 152974, at *9-10 (S.D.N.Y. Sept. 7, 2018).

        This is particularly true given the prominent display of hyperlinks to the Website Terms of Use
contained at the top of every article accessed by the defendants, as well as displayed in a commonly used
location on the website. In fact, while defendants claim that the Terms of Use is “buried at the bottom of
[The Legal Advocate’s homepage] in extremely small print,” it is worth noting that the defendants’
themselves place their own website terms, privacy polices and/or disclaimers in the same location using
the same size print.

        Moreover, contrary to defendants’ insinuation to the contrary, plaintiff’s use of the phrase “legal
disclaimer” at the top of every article to provide a hyperlink to the Website Terms of Use is intended to
make it more likely that a given user will click the link and review the terms of service. While it may be
unlikely that a user would clink on a link to generic terms of use that may or may not have any legal
implication, users, and particularly licensed and experienced attorneys such as defendants, are far more
likely to click on a link that plainly identifies and highlights the potential legal ramifications.

        Further, the conclusory statements of defendants’ attorney that defendants cannot be bound by
the forum selection clause in the Terms of Use because they did not personally access plaintiff’s website
and they are not otherwise bound by the actions of the individuals who wrote the subject article is wholly
without merit and certainly cannot provide a basis for dismissal. See, e.g., Insussary v. Adminstaff Cos.,
98 Civ. 5404 (AKH), 1999 U.S. Dist. LEXIS 7154, at *9 (S.D.N.Y. May 13, 1999); see also United
States v. Carrasquillo, S1 98 CR. 927 (RWS), 2000 U.S. Dist. LEXIS 366, at *5-6 (S.D.N.Y. Jan. 17,
2000).

        While defendant notes that courts may consider documents beyond the pleadings on a motion to
dismiss, the statement of an attorney made without personal knowledge has no evidentiary value
whatsoever. Further, these allegations are belied by the exhibits annexed to plaintiff’s Complaint.
Specifically, while defendants claim that plaintiff’s website was only accessed by the “freelancers” who
wrote the infringing articles, the articles themselves state that they were written by “staff writer[s],”
which plainly implies the existence of an employment relationship. See Plaintiff’s Complaint, Exhibit
“E”, “F”, “G”, “H”. In addition, when defendant Reza Torkzadeh was first notified that one of the
infringing articles was in violation of The Legal Advocate’s Terms of Use, he responded that he
personally directed the infringing article be taken down and that the Legal Advocate no longer be used as
a source. That type of direction and control demonstrates the existence of an agency relationship
             Case 7:20-cv-05094-PMH Document 31 Filed 11/16/20 Page 3 of 4


between the subject staff writers and the named defendants, and the named defendants are, therefore,
bound by their actions.

       II.     Substantial Similarity (Copyright Infringement)

        Defendants claim that plaintiff has failed to state a claim for copyright infringement with respect
to only three (3) of the five (5) articles alleged to have been infringed. Specifically defendants claim that
the articles first published by plaintiff concerning real world news events were not infringed upon by the
articles published by defendants concerning those same events a short while thereafter.

        Typically, an allegedly infringing work is considered substantially similar to a copyrighted work
if “the ordinary observer, unless he set out to detect the disparities, would be disposed to overlook them,
and regard their aesthetic appeal as the same.” Boisson v. Banian, Ltd., 273 F.3d 262, 272 (2d Cir.
2001) (quoting Folio Impressions, Inc. v. Byer California, 937 F.3d 759, 765 (2d Cir. 1991). Here, the
subject articles very clearly have the same aesthetic appeal and the minor discrepancies identified by
defendants would almost certainly be overlooked by a casual observer who did not set out to detect
them.

        Nevertheless, a more refined analysis is required where a plaintiff’s work incorporates elements
from the public domain. Boisson, supra, at 272. Under this more discerning test, what must be shown
is substantial similarity between those elements, and only those elements, that provide copyrightability to
the allegedly infringed compilation. Id. Yet, even this analysis must still be guided by the total concept
and feel of the contested works. Id.

        In this case, there remains an “enormous amount of sameness” in the protected elements of the
subject articles alone such that a finding of infringement would be warranted. See id. at 274.
Specifically, a comparison between the subject articles reveals that the organization and structure in
which the information is presented is nearly identical. Similarly, the defendants’ articles consistently
mimic the unique word choices and phrasing used by plaintiff in ways that seem unlikely to be a mere
coincidence—copying plaintiff’s use of “area hospital” instead of using “nearby hospital” or “local
hospital,” for example.

        In addition, with respect to both the Gregory Murray and Shirley Lewis articles, defendants have
expressly copied plaintiff’s creative choice to expand the article beyond mere incident specific reporting
and to include more general information. Notably, with respect to the Gregory Murray article in
particular, defendants have copied plaintiff’s precise choice of what general and other was unrelated
information to highlight and emphasize.

        While defendants identify certain factual details in their infringing articles that were not included
in the plaintiff’s original works, these non-protected elements are simply not relevant to the substantial
similarity analysis. It is the protected elements of structure, organization, emphasis, and word-choice in
plaintiff’s works that were infringed upon by defendants.

       Finally, defendants’ infringement of plaintiff’s purely fictional articles creates a presumption that
defendants improperly relied upon plaintiff’s website as the source for their “real news” articles as well.

               III.    Breach of Contract
             Case 7:20-cv-05094-PMH Document 31 Filed 11/16/20 Page 4 of 4


        For the same reasons that the defendants are bound by the forum selection clause of the Website
Terms of Use, they are equally bound by those provisions of the Website Terms of Use that form the
basis of plaintiff’s breach of contract claims. Ultimately, what distinguishes this case from those cases
in which Courts have declined to enforce provisions in a browsewrap agreement is defendants’ status a
uniquely sophisticated party. See Int’l Council, supra, at *9-10.

        Indeed, as defendants admit, the provisions of a website’s terms of use will be enforced where
the website user had actual or constructive knowledge of the site’s terms and conditions and manifested
assent to them. See Schnabel v. Trilegiant Corp., 697 F.3d 110, 129 n. 18 (2d Cir. 2012). Here, given
defendants’ status as a trained and experienced attorney, it is highly likely that defendants did have
actual knowledge of the Website Terms of Use. At the very least, in light defendants’ experience in
website management and knowledge browsewrap agreements, and the ample opportunities provided for
users of The Legal Advocate to review the Website Terms of Use, defendants certainly had constructive
knowledge thereof, and manifested assent to those terms by continuing to access the website after
obtaining such actual and/or constructive knowledge.

        In light of the foregoing, defendants should be denied leave to file a motion to dismiss as any
such motion is patently lacking in merit. In addition, plaintiff should be afforded an opportunity to
amend the complaint to include further factual allegations, based on the documented evidence annexed
to the initial complaint, that would fully satisfy the necessary pleading requirements and render
defendants’ proposed motion to dismiss moot.

       Thank you for your attention to this matter.


Respectfully submitted,


McCABE & MACK LLP



JOANNA M. LONGCORE
Attorneys for Plaintiff
63 Washington Street
P.O. Box 509
 Poughkeepsie, NY 12602-0509
Tel: (845) 486-6800

cc: Stephen J. Barrett, Counsel for Defendants, via ECF and E-mail
